Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
                                                     DETAILED ACTION
This is in response to the communication filed on 08/11/2021. Claims 1-20 were pending in the application. Claims 4, 11 and 17 are cancelled through examiner’s amendments made in this office action. Claims 1-3, 5-10, 12-16 and 18-20 have been allowed.  
                                          Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/11/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
                                                Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Mr. Lauren C. Schleh (Reg. No. 65,457) on 12/17/2021.
Claims 1, 3- 5, 8- 9, 11- 12, 15 and 17- 20 have been amended as follows:
Claim 1.	(Currently Amended)	A messaging platform in communication with an inmate communication device for processing text-based messages involving an inmate of a controlled environment facility, comprising:
a messaging platform database;
a transceiver; and
one or more processors configured to:
	wirelessly receive an encrypted message between the inmate of the controlled environment facility and an external party external to the controlled environment facility;
	store a copy of the encrypted message in the messaging platform database for later retrieval;
	send a notification to a message recipient that the encrypted message is available for retrieval;
	receive a retrieval request from the recipient for the encrypted message; [[and]]
	provide the encrypted message to a recipient device associated with the recipient in response to the retrieval request; and
authenticate the recipient in response to receiving the retrieval request and personal identification information from the recipient.
Claim 3.	(Currently Amended)	The messaging platform of claim 1, wherein the encrypted message is stored in the messaging platform database in encrypted form.
Claim 4.	(Canceled)

Claim 5.	(Currently Amended)	The messaging platform of claim 1, wherein the authenticating includes:

retrieving previously-stored authentication information from the database; and
comparing the received personal identification information to the previously-stored authentication information.

Claim 8.	(Currently Amended)	A method for processing text-based messages involving an inmate of a controlled environment facility, the method comprising:
wirelessly receiving an encrypted message between an inmate communication device associated with the inmate and an external device associated with an external party external to the controlled environment facility;
storing a copy of the encrypted message in a messaging platform database for later retrieval;
sending a notification to a message recipient that the encrypted message is available for retrieval;
receiving a retrieval request from the recipient for the encrypted message; [[and]]
providing the encrypted message to a recipient device associated with the recipient in response to the retrieval request; and
authenticating the recipient in response to receiving the retrieval request and personal identification information from the recipient.

Claim 9.	(Currently Amended)	The method of claim 8, wherein the encrypted message is stored in the messaging platform database in encrypted form.

Claim 11.	(Canceled)

Claim 12.	(Currently Amended)	The method of claim 8, wherein the authenticating includes:
retrieving previously-stored authentication information from the database; and
comparing the received personal identification information to the previously-stored authentication information.

Claim 15.	(Currently Amended)	A wireless communication device configured to provide message exchange involving an inmate of a controlled environment facility, the wireless communication device comprising:
a user interface device configured to display message information to a user of the wireless communication device;
an input device configured to receive input commands from the user;
a transceiver configured to transmit and receive signals with a messaging platform; and
one or more processors configured to:
	receive a message and a message recipient identifier from the user via the input device, the message recipient identifier identifying one of the inmate of the controlled environment facility or an external party external to the controlled environment facility;
	encrypt the received message;
	generate a message package for transmission to the messaging platform, the message package including the encrypted message and the recipient identifier; [[and]]
	cause the transceiver to transmit the message package to the messaging platform; and
receive a notification from the messaging platform that an incoming message designated for the user has been received.

Claim 17.	(Canceled) 

Claim 18.	(Currently Amended)	The wireless communication device of claim 15, wherein the one or more processors are further configured to:
receive an instruction from the user via the input device to request retrieval of the incoming message from the messaging platform; and
cause the transceiver to transmit a retrieval request to the messaging platform in response to the receiving of the instruction.

Claim 19.	(Currently Amended)	The wireless communication device of claim 18, wherein the one or more processors are further configured to:
receive an incoming message package from the messaging platform in response to the transmitting of the retrieval request, the incoming message package including an encrypted incoming message;
decrypt the encrypted incoming message; and
display the decrypted incoming message to the user via the user interface.

Claim 20.	(Currently Amended)	The wireless communication device of claim 18, wherein the one or more processors are further configured to:
receive a stream of incoming message data from the messaging platform that includes decrypted incoming message data; and
display the received incoming message data to the user via the user interface.


                                    Examiner’s Reasons for Allowance
Independent claim 1  is patentable over the cited prior arts because they do not anticipate nor fairly and reasonably teach independently or in combination a messaging platform  besides other limitations: wirelessly receive an encrypted message between the inmate of the controlled environment facility and an external party external to the controlled environment facility; and  store a copy of the encrypted message in the messaging platform database for later retrieval; and send a notification to a message recipient that the encrypted message is available for retrieval; and provide the encrypted message to a recipient device associated with the recipient in response to the retrieval request; and authenticate the recipient in response to receiving the retrieval request and personal identification information from the recipient.
Independent claim 8  is patentable over the cited prior arts because they do not anticipate nor fairly and reasonably teach independently or in combination a method besides other limitations:  wirelessly receiving an encrypted message between an inmate communication device associated with the inmate and an external device associated with an external party external to the controlled environment facility; and storing a copy of the encrypted message in a messaging platform database for later retrieval; and sending a notification to a message recipient that the encrypted message is available for retrieval; and providing the encrypted message to a recipient device associated with the recipient in response to the retrieval request; and authenticating the recipient in response to receiving the retrieval request and personal identification information from the recipient.
Independent claim 15  is patentable over the cited prior arts because they do not anticipate nor fairly and reasonably teach independently or in combination a communication device besides other limitations: receiving input commands from the user; and receiving a message and a message recipient identifier from the user via the input device, the message recipient identifier identifying one of the inmate of the controlled environment facility or an external party external to the controlled environment facility; and generating a message package for transmission to the messaging platform, the message package including the encrypted message and the recipient identifier; and causing the transceiver to transmit the message package to the messaging platform; and receiving a notification from the messaging platform that an incoming message designated for the user has been received.

Mow, US 6,668,045 B1 and Rosenfield et al, US 7,664,689 B1 were cited as the closest prior art of the record during the prosecution of the parent applications, however these references taken singly or in combination with one another do not teach the claimed limitations of the instant application.
Closest prior art in the record, Mow, US 6,668,045 B1 teaches    a computerized system that allows inmates of a correctional institution to communicate with parties outside the facilities via telephonic or electronic messaging events. The system provides a means to bill for the events while controlling to whom the inmate can communicate with or from whom they may receive communications, including controlling the method, the length, limited content editing, the frequency of communicating, storage of and the manner of alerting a recipient of a message or receipt thereof (See Abstract) However, Mow fails to teach expressly wirelessly receiving an encrypted message between an inmate communication device associated with the inmate and an external device associated with an external party external to the controlled environment facility; and storing a copy of the encrypted message in a messaging platform database for later retrieval; and sending a notification to a message recipient that the encrypted message is available for retrieval; and providing the encrypted message to a recipient device associated with the recipient in response to the retrieval request.
Closest prior art in the record, Rosenfield et al, US 7,664,689 B1 teaches a system for managing transactions within a controlled environment facility provide an information management engine integrating transaction functionality and telephone calling functionality, establish an account associated with a resident of the controlled environment facility, and use the information management engine to conduct transactions associated with residents of the controlled environment facility. The transactions include at least requests, by the resident, for deposits into the account by a party outside of the controlled environment facility (See Abstract) However, Rosenfield et al fails to disclose expressly wirelessly receiving an encrypted message between an inmate communication device associated with the inmate and an external device associated with an external party external to the controlled environment facility; and storing a copy of the encrypted message in a messaging platform database for later retrieval; and sending a notification to a message recipient that the encrypted message is available for retrieval; and providing the encrypted message to a recipient device associated with the recipient in response to the retrieval request.
                                                      Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays should be clearly labeled “Comments on Statement of Reasons for Allowance.”
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTO ABEDIN whose telephone number is 571-272-3551.  The examiner can normally be reached on M-F from 10:00 AM to 6:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jay Kim, can be reached on 571-272-3804. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/SHANTO ABEDIN/Primary Examiner, Art Unit 2494